Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  February 10, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  150364(92)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  HELEN YONO,                                                                               David F. Viviano
                                                                                        Richard H. Bernstein,
           Plaintiff-Appellee,                                                                          Justices
                                                             SC: 150364
  v                                                          COA: 308968
                                                             Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal League and
  the Michigan Townships Association to participate as amicus curiae and to extend the
  time to file an amicus curiae brief in support of the application for leave to appeal is
  GRANTED. The amicus brief submitted on February 3, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 10, 2015